Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-2, 5-6 and 9-17 are pending in this application.
Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on 02/01/2021 is acknowledged.  Since the conditions for rejoinder are met the Restriction Requirement between Group I and Group III is withdrawn. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 16-17, it is recited a method of .

In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.

	The scope of the claims is not adequately enabled solely based on the activity related to protein or peptide aggregation activity provided in the specification.  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Direction of guidance that is provided is very limited.  Thus there is no specific direction or guidance regarding a dosage effective specifically for the treatment of neurodegenerative disease or condition associated with protein or peptide aggregation. In regard to the state of the art, there is no evidence of record that compounds structurally similar to these alkoxy bis-heteroaryl derivative compounds of Formula (I)  are in use for the treatment of neurodegenerative disease or condition associated with protein or peptide aggregation. 

	
 It has been recited in claims 16-17, a method of treating neurodegenerative disease or condition associated with protein or peptide aggregation.  There is no such an agent, which can treat neurodegenerative diseases generally.  That is because neurodegenerative disorders are extremely varied in origin and nature of effect.  The origin and the nature of many neurodegenerative disorders such as Huntington’s disease, Pick’s disease, Frontotemporal dementia, Cerebro-Oculo-Facio-Skeletal (COFS) syndrome (cranofacial and skeletal abnormalities), Motor neuron disease (muscle weakness), Corticobasal ganglionic degeneration, Creutzfeldt-Jacob disease (fatal disease), Dementia with Lewy bodies, and Progressive supranuclear palsy Dementia are different one from the other.  Many neurodegenerative disorders are untreatable to this day.   
The symptoms and nature of these diseases are also different one from the other.  It can be shown that many of these neurodegenerative disorders have different 

Parkinson's disease is a neurodegenerative disease, which, like most neurodegenerative disorders, has been highly resistant to pharmaceutical treatment. The disorder is characterized by a deficiency of dopamine. This deficiency arises from the degeneration of dopamine-producing cells in the substantia nigra, located in the midbrain. The degeneration is of unknown origin (idiopathic), and cannot itself be stopped. Current drug regimens for Parkinson's disease are aimed instead at symptomatic relief, primarily through a dopaminergic effect. This includes dopamine replacement therapy (L-dopa), COMT inhibitors (which facilitate the conversion of L-Dopa to dopamine itself, Amantadine (which appears to increase dopamine synthesis), dopamine agonist (which mimic dopamine) or MAO B inhibitors (e.g. Selegeline which reduces or delays the breakdown of dopamine), but these do not actually treat the disease itself.  At the time of filing, and indeed at present, no drug has been scientifically demonstrated to treat the disease itself, rather than provide relief for this or that symptom.  
The instant claims 16-17 recites, “A method of treating…..or condition associated with protein or peptide aggregation”, but said claim appear to be a 'reach through' format.  Reach through claims, in general have a format drawn to mechanistic, receptor 

Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
In order to overcome this rejection, applicants have to recite specific neurodegenerative diseases or condition associated with protein or peptide aggregation.
 	 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly ? It is recommended that applicants recite specific diseases to overcome this rejection.

Information Disclosure Statement
7.	Applicant’s Information Disclosure Statement, filed on 08/07/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.




/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 17, 2021